Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
The restriction requirement mailed on 7/1/2021 has been made final in the previous Office action for the reasons set forth previously.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed at least one intermediate tooth having is a size that is substantially similar to a size of the third tooth is not supported by the original disclosure.  The original disclosure appears to disclose the intermediate tooth having a configuration that is substantially similar to the third tooth but no disclosure regarding the size of the third tooth.
Claim Rejections - 35 USC § 102
Claims 1-4, 7-8, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliston (US 2013/0042014).
Regarding claim 1, Elliston discloses all the positively recited elements of the invention including a reciprocating saw blade comprising:
an elongated blade body (e.g., 700) extending along a blade axis and having a rear end, a front end, a cutting edge (e.g., at 705) having a plurality of teeth and extending between the rear end and the front end (e.g., cutting edge), and a non-cutting edge (e.g., a back edge similar to 655) opposite the cutting edge and extending between the rear end and the front end; and
a tang (e.g., a tang similar to 660) coupled to the rear end and configured to be received in a blade holder of a powered reciprocating saw,
wherein the cutting edge includes (a) an inclined cutting edge portion (e.g., fig. below) extending away from the blade axis and toward the front end at an acute first angle to the blade axis (e.g., an angle between a line passing through tips of the first tooth and the second tooth and the blade axis), the inclined cutting edge portion extending from a first tooth (e.g., 715L, fig. below) to a second tooth (e.g., 717L, fig. below), the first tooth closer to the rear end and closer to the blade axis than the second 

    PNG
    media_image1.png
    451
    1141
    media_image1.png
    Greyscale

Regarding claim 2, Elliston teaches the cutting edge comprises a plurality of the inclined cutting edge portions, a plurality of the declined cutting edge portions, and a plurality of the parallel cutting edge portion (e.g., pattern 705 is repeated as a group), the cutting edge has a repeating sequence of a declined cutting edge portion, followed by an inclined cutting edge portion, followed by a parallel cutting edge portion (e.g., ten-tooth pattern 705 is repeated).

Regarding claim 4, Elliston teaches the parallel cutting edge portion having a third length (e.g., a distance between the tips of 715R, fig. above) that is less than the first length and greater than the second length (e.g., fig. above).
Regarding claim 7, Elliston teaches the first tooth being disposed a first distance from the blade axis, the second tooth is disposed a second distance from the blade axis that is greater than the first distance (e.g., fig. above), and a difference between the second distance and the first distance defines an amplitude by which the inclined cutting edge portion rises relative to the blade axis and the declined cutting edge portion falls relative to the blade axis (e.g., the difference between the first distance and the second distance defines inclination and declination of the inclined and declined cutting edge portions, respectively).
Regarding claim 8, Elliston teaches the declined cutting edge portion includes at least one intermediate tooth (e.g., 717L. fig. above) between the third tooth and the first tooth.
Regarding claim 11, Elliston teaches a reciprocating saw blade comprising:
an elongated blade body (e.g., 700) extending along a blade axis and having a rear end, a front end, a cutting edge (e.g., at 705) having a plurality of teeth and extending between the rear end and the front end (e.g., cutting edge), and a non-cutting 
a tang (e.g., a tang similar to 660) coupled to the rear end and configured to be received in a blade holder of a powered reciprocating saw,
wherein the cutting edge includes (a) an inclined cutting edge portion (e.g., fig. above) extending away from the blade axis and toward the front end at an acute first angle to the blade axis (e.g., an angle between a line passing through tips of the first tooth and the second tooth and the blade axis), the inclined cutting edge portion extending from a first tooth (e.g., 715L, fig. above) to a second tooth (e.g., 717L, fig. above), the first tooth closer to the rear end and closer to the blade axis than the second tooth (e.g., fig. above); and (b) a declined cutting edge portion (e.g., fig. above) extending toward the blade axis and toward the front end at an acute second angle (e.g., an angle between a line passing through tips of the third tooth and the first tooth and the blade axis) that is greater than the first angle (e.g., since the height 730 is greater than the height 732, the second angle is greater than the first angle), the declined cutting edge extending from a third tooth (e.g., 710, fig. below) to the first tooth, the first tooth closer to the front end and closer to the blade axis than the third tooth (e.g., fig. above); wherein the declined cutting edge portion includes at least one intermediate tooth (e.g., 717L. fig. above) between the third tooth and the first tooth.
Claim Rejections - 35 USC § 103
Claims 6, 10, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elliston.
Regarding claims 6 and 16-17, Elliston teaches the tang including a hole (e.g., a hole similar to 690) as presently claimed in claims 6 and 16 and a reciprocating saw blade comprising: an elongated blade body (e.g., 700) extending along a blade axis and having a rear end, a front end, a cutting edge (e.g., at 705) having a plurality of teeth and extending between the rear end and the front end (e.g., cutting edge), and a non-cutting edge (e.g., a back edge similar to 655) opposite the cutting edge and extending between the rear end and the front end; and a tang (e.g., a tang similar to 660) defining a hole (e.g., a hole similar to 690) coupled to the rear end, and configured to be received in a blade holder of a powered reciprocating saw, wherein the cutting edge includes (a) an inclined cutting edge portion (e.g., fig. above) extending away from the blade axis and toward the front end at an acute first angle to the blade axis (e.g., an angle between a line passing through tips of the first tooth and the second tooth and the blade axis), the inclined cutting edge portion extending from a first tooth (e.g., 715L, fig. above) to a second tooth (e.g., 717L, fig. above), the first tooth closer to the rear end and closer to the blade axis than the second tooth (e.g., fig. above); and (b) a declined cutting edge portion (e.g., fig. above) extending toward the blade axis and toward the front end at an acute second angle (e.g., an angle between a line passing through tips of the third tooth and the first tooth and the blade axis) that is greater than the first angle (e.g., since the height 730 is greater than the height 732, the second angle is greater than the first angle), the declined cutting edge extending from a third tooth (e.g., 710, fig. above) to the first tooth, the first tooth closer to the front end and closer to the blade axis than the third tooth (e.g., fig. above) as presently claimed in claim 17 but fails to explicitly teach the first tooth is located approximately 0.75 inches to approximately 1.50 inches from a center of the hole.  However, a distance between a center of the hole and the first tooth and a location of a shoe on a reciprocating saw would have been a variable that is well recognized by one skilled in the art to provide an optimum cutting position of the cutting teeth on a reciprocating saw assembly.  Hence, one skilled in the art would have discovered such an optimum distance through routine experimentation to work optimally with most commercially available reciprocating saws.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 10 and 14, as best understood, Elliston fails to explicitly teach the at least one intermediate tooth having a size that is substantially similar to a size of the third tooth.  However, the claim is understood to be the at least one intermediate tooth having a configuration that is substantially similar to the third tooth wherein the configuration may mean shape, arrangement, pattern, and/or contour, etc. such that Elliston teaches the at least one intermediate tooth having substantially similar shape as the third tooth.  
Regarding claim 18, the modified Elliston teaches the declined cutting edge portion includes at least one intermediate tooth (e.g., 717L. fig. above) between the third tooth and the first tooth.
.
Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive. 
Applicants contend that Elliston fails to teach the inclined cutting edge portion at the first acute angle to the blade axis and the declined cutting edge portion at the second acute angle to the blade axis, where the second angle is greater than the first angle.  Applicants further contend that the drawings are not to scale such that measurements of angles in Fig. 9 is Elliston is improper.
The examiner respectfully disagrees.  The examiner annotated figure shows the declined cutting edge portion including the tooth 710 having a height 730 and the tooth 715L having a height 735 which is lower than the heights 730 and 732.  A line connecting tips of the teeth 710 and 715L forms the acute second angle with a horizontal axis as shown below. 

    PNG
    media_image2.png
    283
    698
    media_image2.png
    Greyscale
 
In addition, the inclined cutting edge portion including the tooth 715L at the height of 735 and the tooth 717L at the height of 732 which is higher than the height 735 but lower than the height 730.  It is noted that even though the first two teeth (715L and 715L) of the inclined cutting edge portion are at the same height, the claim does not require heights of teeth to be progressively inclined.  It merely requires the inclined cutting edge portion to be extended away from the blade axis at the acute angle.  A line connecting tips of the teeth 715L and 717L forms the first acute angle with a horizonal axis as shown below where in the first angle is smaller than the second angle as required by claim 1.

    PNG
    media_image3.png
    263
    494
    media_image3.png
    Greyscale

As shown above, even though there is no indication that the drawings are in scale, Elliston teaches tip heights as shown above such that it teaches the first acute angle being smaller than the second acute angle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.